Name: 91/241/EEC: Commission Decision of 13 March 1991 on the establishment of the Community support framework for Community structural assistance in the five new LÃ ¤nder and Eastern Berlin in the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: international security;  regions and regional policy;  political geography;  EU finance
 Date Published: 1991-05-07

 Avis juridique important|31991D024191/241/EEC: Commission Decision of 13 March 1991 on the establishment of the Community support framework for Community structural assistance in the five new LÃ ¤nder and Eastern Berlin in the Federal Republic of Germany (Only the German text is authentic) Official Journal L 114 , 07/05/1991 P. 0030 - 0031COMMISSION DECISION of 13 March 1991 on the establishment of the Community support framework for Community structural assistance in the five new Laender and Eastern Berlin in the Federal Republic of Germany (Only the German text is authentic) (91/241/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3575/90 of 4 December 1990 concerning the activities of the Structural Funds in the territory of the former German Democratic Republic (1), and in particular Article 2 (4) thereof, Whereas, in accordance with Article 2 (4) of Regulation (EEC) No 3575/90, the Commission shall establish a Community support framework as provided for in Article 8 (5) of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other financial instruments (2) and in Articles 8 (3) and 11 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3); Whereas, in accordance with those provisions, the Community support framework shall cover in particular the priorities, the forms of assistance, the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas the German Government submitted to the Commission on 19 December 1990 the development plan referred to in Article 2 (1) of Regulation (EEC) No 3575/90 in respect of the five Laender and Eastern Berlin belonging to the territory of the former German Democratic Republic and eligible for Community structural assistance in accordance with the said Regulation; Whereas the plan submitted by the Member State includes a description of the main priorities selected and an indication of the use to be made of assistance under the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF), the European Investment Bank (EIB) and the other financial instruments in implementing the plan; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB has also been involved in the preparation of the Community support framework in accordance with Article 8 of Regulation (EEC) No 4253/88; whereas it has declared its readiness to help implement this framework on the basis of the estimated loan arrangements indicated in this decision and in accordance with the provisions of its Statute; Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this framework in accordance with the specific provisions governing them; Whereas this decision is consistent with the opinion of the Advisory Committee on the Development and Conversion of Regions and of the European Social Fund Committee and in accordance with the opinion of the Committee on Agricultural Structures and Rural Development; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this decision is to be sent as a declaration of intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance for Mecklenburg-Vorpommern, Brandenburg, Eastern Berlin, Sachsen-Anhalt, Thueringen and Sachsen in the Federal Republic of Germany covering the period 1 January 1991 to 31 December 1993 is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The Community support framework shall include the following essential information: (a) A statement of the main priorities for joint action: - infrastructure, - productive investments, - human resources, - long-term unemployment, - young people's unemployment, - agriculture and fisheries, - improvement of rural areas, - agriculture, forestry and rural environment. (b) An outline of the forms of assistance to be provided, primarily in the form of operational programmes. (c) An indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned and, in addition, of existing multiannual national initiatives, that is ECU 13 935 million for the whole period, together with the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in million ECU) ERDF 1 500 ESF 900 EAGGF (Guidance Section) 600 Total for Structural Funds 3 000 The resultant national financing requirement, that is approximately ECU 4 380 million for the public sector and ECU 6 555 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other lending instruments. The estimated financial assistance throughout the territory of the former GDR in the form of loans from the EIB and the ECSC is ECU 1 500 million and ECU 1 100 million respectively. Article 3 This declaration of intent is addressed to the Federal Republic of Germany. Done at Brussels, 13 March 1991. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 353, 17. 12. 1990, p. 19. (2) OJ No L 185, 15. 7. 1988, p. 9. (3) OJ No L 374, 31. 12. 1988, p. 1.